Citation Nr: 0203743	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-22 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

The propriety of the reduction of the evaluation of the 
veteran's service connected emphysema due to nicotine 
dependence from 60 percent to 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran requested a hearing before the Board at the RO in 
his November 2000 Substantive Appeal.  The RO wrote the 
veteran in January 2001, and provided him with information 
pertaining to hearings before the Board.  The veteran 
submitted a written withdrawal of his hearing request in 
January 2001, and asked that his claim be forwarded to the 
Board. 


FINDING OF FACT

Pulmonary function testing on four occasions between April 
1999 and June 2000 reveals that the veteran's FEV-1 has 
ranged from 57 percent to 69 percent, his FEV-1/FVC has 
ranged from 59 percent to 80 percent, and his DLCO has ranged 
from 61 percent to 82 percent; there has been no evidence or 
diagnoses of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory 
failure, and he does not require oxygen therapy.  


CONCLUSION OF LAW

The criteria for a reduction of the evaluation of the 
veteran's service connected emphysema due to nicotine 
dependence from 60 percent to 30 percent have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 4.97, 
Code 6603 (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service connected emphysema has 
not improved, and that there should be no reduction in the 
evaluation of this disability.  He argues that emphysema is 
not a disability that improves, that he does not feel any 
better, and that he continues to be unable to do any 
strenuous activities.  He believes that the medical evidence 
on which his reduction was based is not as accurate or 
complete as that which provided the basis for the original 60 
percent evaluation.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The RO contacted the veteran by letter 
following the January 2000 rating decision which proposed the 
reduction in the evaluation of his disability.  This letter 
provided the veteran with his rights, as well as a copy of 
the rating decision.  After an August 2000 rating decision 
decreased the evaluation, the veteran was notified of this 
action in an August 2000 letter, and was provided with his 
appellate rights.  The pertinent laws and regulations, 
including the rating code for the evaluation of his 
disability, was provided to the veteran in the September 2000 
statement of the case, which also contained the reasons and 
bases for the reduction.  Additional information was provided 
to the veteran in an October 2000 supplemental statement of 
the case.  A June 2001 letter provided the veteran with 
information concerning the VCAA, including the evidence 
needed to prevail in his claim.  This letter also noted that 
the veteran had been provided with the same information in a 
telephone conversation earlier that day.  The Board concludes 
that the discussions of the letters, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case sent to the veteran as well as the June 2001 
telephone conversation informed him of the manner of evidence 
required to prevail in his claim, and that the VA's 
notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
Board notes that the veteran has been contacted by the RO on 
multiple occasions in order to obtain information regarding 
medical treatment for his disability, including the February 
2000, August 2000, and June 2001 letters.  The veteran has 
submitted statements and records from private doctors in 
support of his appeal, and indicated in an October 2001 
letter that he did not have any other evidence to submit.  
The veteran has been afforded VA examinations in April 1999, 
October and November 1999, and May and June 2000, and his 
pertinent VA treatment records have been obtained.  He was 
also afforded a hearing in October 2000.  The Board concludes 
that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102.  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record indicates that entitlement to service connection 
for nicotine dependence with emphysema was established in a 
February 1999 rating decision.  A 60 percent evaluation was 
assigned for this disability.  The 60 percent disability was 
confirmed and continued in a May 1999 rating decision.  

After the veteran underwent a VA respiratory examination in 
October 1999 and pulmonary function testing in November 1999, 
the RO issued a rating decision in January 2000.  This 
decision proposed a reduction in the evaluation of the 
veteran's disability from 60 percent to 30 percent.  The 
veteran was notified of this proposal in a February 2000 
letter.  An August 2000 rating decision decreased the 
evaluation for the veteran's emphysema to 30 percent, 
effective from November 1, 2000.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2001).  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that  
compensation payments should be continued at their present 
level.  If additional  evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e). 

At this juncture, the Board notes that the provisions of 38 
C.F.R. § 3.344 (2001), contain certain protections and 
procedures that are applicable when the rating for a 
disability is reduced.  These protections apply to ratings 
that have been in effect at the same level for five years or 
more.  They do not apply to disabilities which have not 
stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344 (c).  

The veteran's service connected emphysema secondary to 
nicotine dependence is evaluated under 38 C.F.R. § 4.97, Code 
6603, which is the rating code for pulmonary emphysema.  
Under this rating code, if the Forced Expiratory Volume in 
one second (FEV-1) is less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40-percent predicted, or the maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or there is cor pulmonale (right 
heart failure), or there is right ventricular hypertrophy, or 
there is pulmonary hypertension (shown by echo or cardiac 
catheterization), or; there is an episode(s) of acute 
respiratory failure, or the veteran requires outpatient 
oxygen therapy, then a 100 percent evaluation is warranted.  
If the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  If the FEV-1 
is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 
70 percent of predicted, or the DLCO (SB) is 56 to 65 percent 
of predicted, than a 30 percent evaluation is warranted.  If 
the FEV-1 is 71 to 80 percent of predicted, or the FEV-1/FVC 
is 71 to 80 percent of predicted, or the DLCO (SB) is 66 to 
80 percent of predicted, than a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.97, Code 6603.  

The evidence shows that the veteran was afforded a VA 
respiratory examination with pulmonary function testing in 
April 1999.  He reported that he could walk about one mile in 
hot weather before experiencing dyspnea.  He also had 
nocturnal dyspnea in which he awakened three or four times 
each night.  The veteran experienced shortness of breath on 
lifting heavy objects.  He was not using any oxygen, and he 
was not incapacitated.  There was no evidence of weight loss, 
kyphosis, hemoptysis, or pectus excavatum.  There was a cough 
with occasional phlegm.  The veteran denied chest pain, and 
there was no evidence of asthma, cor pulmonale, or right 
ventricular hypertrophy.  Pulmonary function tests revealed 
moderate obstructive lung disease with fair bronchodilator 
response.  Lung volume showed mild decrease, but defusion 
capacity was normal.  The veteran had FEV-1 of 67 percent, 
FEV-1/FVC of 59 percent, and DLCO of 81 percent.  The 
impressions included moderate obstructive lung disease with 
poor bronchodilator response, and mild obstructive lung 
disease secondary to obesity.

The veteran underwent an additional VA respiratory 
examination with pulmonary function testing in October and 
November 1999.  He stated that his breathing was no better, 
but not significantly worse.  He continued to have the same 
problems he reported at the April 1999 VA examination.  His 
FEV-1 was 69 percent, FEV-1/FVC was 76 percent, and DLCO was 
61 percent.  The diagnosis was moderate obstructive pulmonary 
disease. 

The veteran submitted a letter from his private doctor in 
February 2000.  The doctor indicated that he had seen a copy 
of a letter from the VA.  He stated that emphysema was not 
necessarily a process that improved.  However, elements of 
what would be termed bronchospasm could be improved with 
therapy and overall physical condition.  The doctor noted 
that the veteran had been receiving treatment for his 
condition, and it was possible that his medication had 
improved his airways.  The doctor summarized by stating that 
while emphysema is an irreversible situation, the obstructive 
portion to air flow can be related to more than emphysema, 
and it was suspected that aggressive medications had improved 
the air flow.  

An additional VA examination with pulmonary function testing 
was conducted in May and June 2000.  There had been no 
significant change since the previous examination.  The 
veteran continued to have shortness of breath when walking 
more than a mile, or when lifting heavy objects.  There was 
no hemoptysis, and no anorexia.  The veteran had a productive 
cough with clear sputum every day, especially in the morning.  
He did not have any episodes of incapacitating attacks of 
asthma, and he had never been diagnosed to have asthma in 
childhood.  On examination, the veteran spoke in complete 
sentences without shortness of breath or wheezing, and there 
was no shortness of breath at rest.  There were no symptoms 
of cor pulmonale or lower extremity edema.  There was no 
orthopnea or paroxysmal nocturnal dyspnea.  The expiratory 
phase was prolonged.  Limited pulmonary function tests were 
done, which showed mild obstructive lung disease.  There were 
no significant changes on his lung volume to compare with the 
pulmonary function tests from the previous year.  Some 
decrease in diffusion capacity was noted.  Pulmonary function 
testing conducted in May 2000 revealed that the veteran's 
FEV-1 was 69 percent, and his FEV-1/FVC was 71 percent.  The 
remainder of the testing was uncompleted.  However, 
additional pulmonary function testing in June 2000 showed 
that the veteran's FEV-1 was 57 percent, his FEV-1/FVC was 80 
percent, and his DLCO post medication was 82 percent.  

A September 2000 letter from the veteran's private doctor 
stated that the veteran did show improvement in certain 
parameters, and that there was improvement in dynamic 
airflows.  The doctor suspected that in addition to 
emphysema, the veteran also had asthma, and that aggressive 
treatment had improved that situation.  The doctor stated 
that he did not believe any of the veteran's symptoms were 
attributable to his heart.  

The veteran and his spouse appeared at a hearing before a 
hearing officer at the RO in October 2000.  He testified that 
there had not been any improvement in his ability to breath 
over the past year.  He stated that he could walk about a 
block before having to stop.  The veteran could still do 
chores around the house, including cutting the lawn if he 
took rests.  He noted the letters from his private doctors, 
and said that they indicated emphysema is not a disability 
that was subject to improvement.  See Transcript.  

VA treatment records dated September 2000 to June 2001 are 
contained in the claims folder.  These records indicate that 
the veteran was seen for his service connected disabilities 
on three different occasions during this period.  In June 
2001, the veteran stated that he believed his breathing was 
becoming a little worse with his age.  He said that if he 
over did it, he would experience shortness of breath, but if 
he just walked and did not hurry his breathing was fine.  

The Board notes that all of the procedures regarding a 
proposed reduction in disability compensation were met by the 
RO in this case.  A rating decision outlining the proposed 
reduction was issued in January 2000.  The veteran was 
notified of the proposed reduction in February 2000, and was 
invited to submit additional evidence.  The reduction was not 
completed until an August 2000 rating decision, and was not 
made effective until November 1, 2000, which was well after 
the end of the 60 day period required by regulation.  
Therefore, the procedures pertaining to a reduction in 
evaluation were followed.  See 38 C.F.R. § 3.105(e).  As the 
evaluation for the veteran's disability was in effect for 
less than five years, the provisions of 38 C.F.R. § 3.344 do 
not apply.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent for the veteran's service connected emphysema 
due to nicotine dependence is not warranted.  As noted above, 
if the FEV-1 is 40- to 55-percent of predicted, or if the 
FEV-1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 
40- to 55-percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.  If the FEV-1 
is 56 to 70 percent of predicted, or the FEV-1/FVC is 56 to 
70 percent of predicted, or the DLCO (SB) is 56 to 65 percent 
of predicted, than a 30 percent evaluation is warranted.  
38 C.F.R. § 4.97, Code 6603.  In this case, the veteran has 
undergone pulmonary function testing on four occasions 
between April 1999 and June 2000.  His FEV-1 has ranged from 
57 percent to 69 percent, his FEV-1/FVC has ranged from 59 
percent to 80 percent, and his DLCO has ranged from 61 
percent to 82 percent.  All of these readings clearly fall 
within the values which merit a 30 percent evaluation.  The 
veteran has been negative for cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, and episodes 
of acute respiratory failure, and he does not require oxygen 
therapy.  Therefore, a reduction in the veteran's evaluation 
to 30 percent for his service connected emphysema is 
warranted.  

In reaching this decision, the Board notes that the veteran 
has argued that the decision to reduce his evaluation to 30 
percent was based on less evidence than the February 1999 
decision to award the initial 60 percent evaluation.  
Although the protections of 38 C.F.R. § 3.344 do not apply in 
this case,  the record shows that the veteran's 60 percent 
evaluation was based on a single private examination and 
pulmonary function testing conducted in September 1994, while 
the current decisions to reduce the evaluation to 30 percent 
are based on three VA examinations and four pulmonary 
function tests conducted between April 1999 and June 2000.  
The veteran also argues that his emphysema is not a condition 
that is subject to improvement, and has testified that he has 
not noticed any improvement in his breathing.  While the 
letters from his private doctors agree that the emphysema 
itself cannot improve, they stress that the veteran's air 
flow is subject to improvement, and add that this has 
probably occurred.  The pulmonary function testing reflects 
this improvement, and provides much of the basis for the 
reduction in evaluation.  In a similar situation regarding 
the measurement of hearing loss shown on examination, the 
Court noted that the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the evaluation of the veteran's 
emphysema is also reached by a mechanical application of the 
rating schedule to the measurements shown on pulmonary 
function testing.  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's emphysema should be evaluated as 30 percent 
disabling, and that the reduction is warranted.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2001).  There is no objective evidence 
that the veteran's service connected disabilities present 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

The reduction of the evaluation of the veteran's service 
connected emphysema due to nicotine dependence from 60 
percent to 30 percent was proper; the appeal is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

